BAKER, J.
(Concurring) . — I concur in the opinion stated by Judge ROSS-, although it must-be confessed that the question is not free from doubt, and much can be said in favor of the view taken by the Attorney General; yet, upon the whole, I think the provisions of subdivision 3, section 1, part 1, of article 4, and section 7, of article 5, of the Constitution, may be reconciled upon the application of the familiar rule that courts always strive to harmonize apparently conflicting provisions of a Constitution or statute upon the same subject matter in order that each provision may survive and neither perish. Statutes and Statutory Construction, 1 Fed. Stats. Ann., 2d ed., pp. 49, 50. In view of this rule of construction, I concur, as well as for other and additional reasons, one of which is that any other view would involve the inconceivable condition that, although the two houses of the legislature might unanimously pass an emergency bill and send it to the Governor, he might pocket it, and so, without any action on his part, not only prevent the bill from becoming a law, but also deny to the two houses of the legislature all opportunity to say whether it -shall become a law notwithstanding his failure to approve it. Thus, the Governor would be clothed with a greater power through nonaction than he is possessed of through a direct and positive veto — a most extraordinary result. It is inconceivable that the framers of the Constitution, and the people who- adopted it, ever intended to confer upon the Governor such autocratic power; it is inconsistent with the theory of our government.
It is contended by the Attorney General that the expression, “ . . . also approved by the Governor,” as it is used in subdivision 3, section' 1, part 1, of article 4, means tha.t the Governor’s approval of an emergency bill must be evidenced by his signature to the bill; but, if such was the intention of the framers of the Constitution, it is reasonable to conclude that they would not have expressed such intention in general terms when it was just as easy for them to have said that the approval should be in writing — that is, that the Governor should sign the bill, if he approved it." They would then have excluded any consideration of the provision of section 7, article 5, relative to the tacit or implied approval of a bill by the Governor, which provision is just as sacred and as well guaranteed and guarded by the Constitution as the express approval of a bill.
*558If the expression, “ . . . also approved by the Governor, ’ ’ stood alone in the Constitution, and we were construing the expression without any reference to the clause in section 7 of article 5, providing for the tacit or implied approval of a bill by the Governor, it might be said, with much reason, that the expression imported that the Governor should sign the bill if he approved it; that is, he should make his approval known to all men with absolute certainty by some visible, unmistakable, and enduring mark, to wit, by written declaration attested by his signature. But this construction would then be placed upon the expression only for the purpose of negativing the thought or impression that the Governor’s approval might be unexpressed and resting in parol. When the question is made, Is such an act of the legislature binding upon the people as a law? it would be unendurable that the question should depend for decision upon the memory or testimony of an officer as to what was his unexpressed thought at a former time concerning it. New York & N. E. R. R. Co. v. City of Waterbury, 55 Conn. 19, 10 Atl. 162. But here, in construing the expression, we must also look at the provision in, section 7, article 5, relative to the tacit or implied approval of a bill by the Governor. That provision of itself constitutes an enduring, visible and unmistakable sign or mark importing that the Governor had considered the propriety of the bill then before him and that he was willing that it should pass and become a law. Speaking of a similar provision, the supreme court of Kansas, in State v. Sessions, 84 Kan. 856, Ann. Cas. 1912A, 796, 115 Pac. 641, loc. cit. 645, said:
“A law is not complete until it has been finally acted upon by the two houses and by the Governor. The action of the latter, it is true, may be only negative, as when he permits a bill to become a law by failing to return it in the prescribed period, still* this implies consideration and authority. Until a bill has received the final consideration of the three lawmaking powers, viz., the house, the senate and the Governor, it is not a law” — citing cases, Evers v. Hudson, 36 Mont. 135, 92 Pac. 462.
In Bennett Trust Co. v. Sengstacken, 58 Or. 333, 344, 113 Pac. 863, loc. cit. 867, the court had under consideration an emergency measure in which the emergency clause provided that the act should take effect from and after its approval *559by the Governor. As a matter of fact, the Governor did not sign the bill. The court said:
“Considering the Governor as a part of the legislative power by virtue of his prerogative to approve or object to .any act of the legislative assembly, yet the Constitution gives effect to his inaction, as well as to his affirmative action in such cases.
“ . . . Under such circumstances the Constitution expressly says the bill shall be a law without his signature. We conclude that with respect to the act in question the legal process of making it a law was complete when the Governor did not return the bill to the house whence it originated within five days from the date it was presented to him, and that all its provisions, including the emergency clause, became effective at once on the completion of that process”— citing cases, Biggs v. McBride, 17 Or. 610, 5 L. R. A. 115, 21 Pac. 878.
When considering the two provisions together, I very seriously doubt if we have the right to import into the expression, “ . . . also approved by the Governor,” any word or words indicating that such approval must be in writing. We must construe it as we find it, and take it as it is. The framers of the Constitution omitted any such word or words, and it is to be presumed that such omission was intentional, and, if the omission was intentional, the conclusion seems irresistible that it was suffered to exist for the purpose of avoiding any conflict with the provision in section 7, relative to the tacit or implied approval of a bill, leaving that provision to operate on an emergency bill.
The clause found in section 7 of article 5, “this section shall not apply to emergency measures as referred to in section 1, of the article on the legislative department,” has given me more concern than 'any other feature of the case. The point is raised by the use of the word section in this clause, it being contended that the construction must be according to the letter, that the qualification of the clause extends to the whole section, to all of the paragraphs into which it is divided, and is not to be confined to the matter which immediately precedes it. It is believed that the clause referred to is in legal effect a proviso, although it is not expressly so denominated. Technical language, however, is not absolutely essential to the creation of a proviso, although *560it'is customary to introduce one by the word-“provided.” It is the matter stated, and not its form, that determines its legal character. Graves et al. v. Deterling et al., 120 N. Y. 447, 24 N. E. 656; McKenzie v. Douglas County, 81 Or. 442, 159 Pac. 625, 1033.
Black on Interpretation of Laws, paragraph 107, defines a proviso as follows:
“A proviso is a clause added to a statute or to a section or part thereof, which introduces a condition or limitation upon the operation of the enactment, or makes special provisions for cases excepted from the general provision of the law, or qualifies or restrains its generality, or excludes some possible ground for misinterpretation of its extent.”
The rule for the construction of a proviso, and which has the support of many authorities, is that the language of a proviso in a section of a Constitution or statute.shall be held to relate, not to the whole section, but only to the clause immediately preceding it, unless another purpose or intention on the part of the lawmaking body enacting it is plainly deducible from the enactment. In Black on Interpretation of Laws, section 110, it is said:
“The natural and appropriate office of a proviso to a statute or to a section thereof, is to restrain, to qualify, .the provisions immediately preceding it; hence it is a rule of construction that it will be confined to that which directly precedes it, or to the section to which it is appended, unless it clearly appears that the legislature intended it to have a wider scope.”
In section 186, Endlich’s Interpretation of Statutes, it is said:
“Moreover, a proviso is always to be construed with reference to the immediately preceding parts of the clause to which it is attached, and limits only the passage to which it is appended, and not the whole section or act, or at least only the section in which it is incorporated.”
In the case of Wolf v. Bauereis, 72 Md. 485, 8 L. R. A. 681, 19 Atl. 1047, Mr. Justice ALVEY, speaking for the supreme court of Maryland, said:
“It is said that the function of a proviso is that of limiting and qualifying the language of the statute, and not that of enlarging or extending the act or section of which- it is a part; and that a proviso should always be construed, with *561reference, to the immediately preceding parts of the clause or section to which it is attached. Ex parte Webb, 24 How. Pr. 247; Kennsington v. Keith, 2 Pa. 218; Ex parte Partington, 6 Q. B. 649, 653; Endlich’s Interpretation of Statutes, par. 186.”
Now, in subdivision 3, section 1, part 1, of article 4, the framers of the Constitution had fixed the quantum of votes necessary to pass an emergency bill over the Governor’s veto at three-fourths of the members elected to each house of the legislature, taken by roll-call of ayes and nays. In section 7 of article 5, and in a sentence immediately preceding the proviso, they provided for the passage of a bill over the objections of the Governor by a vote of two-thirds of the members elected to each house of the legislature, taken by roll-call of ayes and nays. Evidently, section 7 of article 5 is broad enough in terms to cover all bills, including emergency bills, for it begins with the statement: “Every bill passed by the legislature. ...” It is believed that the clause referred to, and which in legal effect is a proviso, was adopted by the framers of the Constitution from excessive caution, and for the purpose of avoiding any apparent conflict or misunderstanding, and making it perfectly clear that the passage of an emergency bill over the Governor’s veto must be had by a three-fourths vote of the members elected to each house of the legislature. So it seems to be clear that the case presents an instance for the application of the rule for the construction of a proviso, and that the clause referred to should be so construed here — to apply not to the whole section, but only to the matter which immediately precedes it. Had the intention been that it should apply to the whole section, it is believed that the proviso would have been placed in a different part of the section, and it would not have been placed, where it is so as to indicate it to be an exception to, or qualification of, the matter which immediately precedes it. The juxtaposition of the clause is very significant.
The conclusion of the whole matter is that the provision found in subdivision 3, section 1, part 1, of article 4, “ . . . also approved by the Governor,” does not necessarily mean that such approval must be in writing, and that the provision found in section 7 of article 5, in respect to the tacit or implied approval of a bill by the Governor, applies to an emergency bill.
*562If the foregoing views are sound and correct, it follows •that Senate Bill No. 98 (chapter 160, Laws of Arizona 1919), embracing as it does an emergency section, and having been approved by the affirmative vote, except one, of every member elected to each house of the legislature, became operative and effective as an emergency law immediately upon its being filed in the office of the secretary of state, by the Governor, without objections.
I have expressed my views only because I believe that the parties interested in this action are entitled to the opinion of each one of the judges of this court upon the question involved. Expression of individual judicial views on a grave constitutional question is always permissible, often advisable, and is sometimes, seemingly, almost necessary. Individual, shades of thought and lines of logic, leading to the same conclusion in which all the judges may concur, cannot easily, if at all, be indicated in an opinion written by one of the judges speaking for the court, and for these reasons I have added my views.